CRIST, Judge.
Father appeals from denial of motion for summary judgment in action by mother to *494enforce provision of contract entered into by the parties pursuant to a marital divorce. We believe the appeal to be premature and therefore dismiss the appeal.
Mother seeks to enforce provision 7(b) of the contract which purports to obligate father to pay the future educational expenses of the couple’s children. Father contends the provision in question to be indefinite and uncertain and, therefore, unenforceable. The trial court held its order denying father’s motion for summary judgment to be final for purposes of appeal.
An order which overrules a motion for summary judgment is interlocutory and, therefore, not appealable. Desloge v. Desloge, 617 S.W.2d 486, 487 (Mo.App.1981). The trial court’s denomination of its denial of father’s motion as final and appealable did not make it so. Kaufman v. Bormaster, 599 S.W.2d 35, 38 (Mo.App.1980). We discern no unusual circumstances in this case mandating a different result.
Appeal dismissed.
REINHARD, P. J., and SNYDER, J., concur.